Name: Commission Regulation (EEC) No 395/87 of 9 February 1987 on the conclusion of processing contracts in Spain for certain varieties of oranges
 Type: Regulation
 Subject Matter: Europe;  food technology
 Date Published: nan

 No L 40/ 12 Official Journal of the European Communities 10 . 2. 87 COMMISSION REGULATION (EEC) No 395/87 of 9 February 1987 on the conclusion of processing contracts in Spain for certain varieties of oranges conclusion of processing contracts for the varieties of oranges in question ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Fruit and Vegetables, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Cuncil Regulation (EEC) No 2601 /69 of 18 December 1969 laying down special measures to encourage the processing of certain varieties of oranges ('), as last ameded by Regulation (EEC) No 987/84 (2) and in particular Article 3 (2) thereof, Whereas Article 7 ( 1 ) of Commission Regulation (EEC) No 1562/85 of 7 June 1985 laying down detailed rules for the application of measures to encourage the processing of oranges and the marketing of products processed from lemons (3), as last amended by Regulation (EEC) No 1715/86 (4), provides that processing contracts for oranges for industrial use are to be concluded before 20 January ; Whereas by 20 January 1987 Spanish producers and processors had been able to conclude contracts for only 40 % of the quantity of oranges of the 'bianca comune' variety and for only 25 % of the quantity of blood oranges specified in Article 119 (4) of the Act of Acession of Spain and Portugal as the maximum quantities for which aid for processing can be given ; Whereas the Spanish authorities should, as they have requested, be authorized to set a later time limit for the HAS ADOPTED THIS REGULATION : Article 1 Spain is hereby authorized to fix 28 February 1987, for oranges of the 'bianca comune' variety, and 31 March 1987, for blood oranges, as the latest dates for the conclu ­ sion of contracts between producers and processors of oranges. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply with effect from 21 January 1987. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 9 February 1987. For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 324, 27. 12. 1969, p. 1 . (2) OJ No L 103, 16. 4. 1984, p. 10 . (3) OJ No L 152, 11 . 6 . 1985, p. 5. 4) OJ No L 149, 3 . 6. 1986, p. 19 .